DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Replace claim 24 with the following:
24.	(Currently Amended) A multi-reflecting time of flight mass analyser comprising:
	an ion accelerator;
	two ion mirrors arranged for reflecting ions in a first dimension (x-dimension) and being elongated in a second dimension (z-dimension); 
	an ion detector;
	wherein the ion accelerator is arranged and configured for accelerating ions into a first of the ion mirrors at an angle to the first dimension such that the ions are repeatedly reflected between the ion mirrors in the first dimension (x-dimension) as they travel in the second dimension (z-dimension); and
	wherein the ions are reflected so as to pass from one of the ion mirrors to the other of the ion mirrors n times, and wherein the ions are not spatially focussed in the second dimension (z-dimension) by periodic lenses during ≥ 60 % of these n times; and
wherein the mass analyser has a duty cycle of ≥ 5%, and a resolution of ≥ 20,000, wherein the distance in the first dimension (x-dimension) between points of reflection in the two ion mirrors is ≤ 800 mm, and wherein the mass analyser is configured such that the ions travel a distance in the second dimension (z-dimension) from the ion accelerator to the detector of ≤ 700 mm.
Cancel claims 26 and 28.
Authorization for this examiner’s amendment was given in an interview with Kevin Canning on 5 May 2021.

Allowable Subject Matter
Claims 1-3, 7-10, 13, 15, 17-18, 21-24, 31, 32 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a multi-reflecting mass analyser having no spatial focusing in the drift dimension as the ions travel from an accelerator to a detector, having a duty cycle of > 5%, a resolution of > 20,000, wherein the distance between points of reflection in two ion mirrors is < 1000 mm, and wherein the ions travel a distance in a drift dimension from the ion accelerator to the detector of < 700 mm.
The applicant has discovered an unexpected result that a TOF multi-reflecting system with a high duty cycle (ion packet size divided by accelerator to detector distance) and small dimensions can have a high sensitivity and resolution without spatial focusing of the ions in the drift dimension.   In the prior art, Verentchikov (US 20130056627 A1, US 20160035552 A1), Ding (US 20140217275 A1), Ristroph (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID E SMITH/Examiner, Art Unit 2881